AXS-ONE INC.

RESALE RESTRICTION AGREEMENT

This RESALE RESTRICTION AGREEMENT (the "Agreement") dated as of October 26, 2005
is made by and between AXS-One Inc., a Delaware corporation (the "Company"), and
the option holder set forth on the signature page hereto (the "Holder") with
respect to certain stock option award agreements (the "Option Agreements")
entered into under any of the Plans (as defined below).

WHEREAS, the Holder has been granted one or more options, with an exercise price
of $2.10 or more per share as of October 26, 2005 (the "Options"), to acquire
shares of common stock of the Company, par value $0.01 per share (the "Common
Stock"), pursuant to one or more of (i) the AXS-One, Inc. 2005 Stock Incentive
Plan (the "2005 Plan"), (ii) the AXS-One, Inc. 1998 Stock Option Plan (the "1998
Plan") or (iii) the AXS-One, Inc. 1995 Stock Option Plan (the "1995 Plan" and
together with the 1998 Plan and the 2005 Plan, the "Plans").

WHEREAS, the Options are fully vested and exercisable by reason of an action of
the Company's Board of Directors effective October 26, 2005; and

WHEREAS, the Company wishes to impose certain resale restrictions (the "Resale
Restrictions") on the shares of Common Stock issued or issuable upon exercise of
the Options (the "Option Shares") on the terms and conditions more fully set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1.    For each of the Plans under which the Holder has been granted Options,
Exhibit A sets forth the date of such grant(s) (each, a "Grant"), the exercise
price and the date or dates of termination of the Resale Restrictions with
respect to the Option Shares for each applicable Grant (which shall correspond
to the prior vesting dates and share amounts). With respect to any Option
Shares, the restriction period (the "Restriction Period") shall be a period
beginning on the date of this Agreement and ending on the date listed on Exhibit
A under the heading "Restriction Termination Date" with respect to such Option
Shares.

2.    The Holder irrevocably agrees that the Holder will not, directly or
indirectly, whether for such Holder or on behalf of any entity such Holder
controls or is affiliated with:

(a)    offer for sale, sell, pledge, assign, hypothecate or otherwise create any
interest in or dispose of (or enter into any transaction or device that is
designed to, or could reasonably be expected to, result in any of the foregoing)
any Option Shares during the Restriction Period applicable to such Option
Shares, or

(b)    enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of such Option Shares during the Restriction Period applicable to such Option
Shares, including, but not limited to, short sales, puts, calls or other hedging
transactions, including private hedging transactions,

whether any such transaction described in clause (a) or (b) above is to be
settled by delivery of Common Stock or other securities, in cash or otherwise,
during the Restriction Period with respect to the applicable Option Shares.

3.    The Company and its transfer agent are authorized to decline to make any
transfer of securities if such transfer would constitute a violation or breach
of this Agreement. Any attempted transfer by the Holder in breach of this
Agreement shall be null and void. Any Option Shares subject to a Restriction
Period may be retained in the physical custody of the Company or may contain a
restrictive legend, stop transfer order or other applicable restriction, at the
Company's sole discretion.

4.    Notwithstanding the foregoing, (a) at such time as the Holder's employment
or service with the Company is terminated for any reason or (b) immediately
prior to a Change in Control (as defined in the applicable Plan) of the Company,
100% of the Option Shares shall become free from the Resale Restrictions.


--------------------------------------------------------------------------------


5.    The Holder hereby warrants and represents as follows:

(i)    The Holder is familiar with the terms of this Agreement and the Holder
has had the opportunity to discuss in detail the terms of this Agreement with
the executive officers of the Company; and

(ii)    The Holder has the full authority and capacity to enter into and carry
out all the terms of this Agreement, and the Holder is not subject to or bound
by any agreement or instrument, or the order of any court or other governmental
authority which in any way restricts the Holder's authority or capacity to enter
into and carry out all the terms of this Agreement.

6.    This Agreement, the applicable Option Agreements and the applicable Plans
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior understandings and
agreements of the Company and the Holder with respect to the subject matter
hereof, and this Agreement may not be modified except by means of a writing
signed by the Company and the Holder. The Resale Restrictions pursuant to this
Agreement shall not be deemed to supersede, but shall be in addition to, any
restrictions on resale of Option Shares pursuant to an applicable Option
Agreement or Plan. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties. Nothing in this Agreement (except as expressly
provided herein) is intended to confer any rights or remedies on any persons
other than the parties. Should any provision of this Agreement be determined to
be illegal or unenforceable, such provision shall be enforced to the fullest
extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

7.    This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which, together, shall constitute one and
the same instrument. A copy of any signature page hereto executed and delivered
by facsimile or other means of electronic image transmission shall have the same
force and effect as an original thereof.

[Signature page follows.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Company:
[spacer.gif] AXS-ONE INC. [spacer.gif]     [spacer.gif]   [spacer.gif]    
[spacer.gif] By:                                                           
Name:
Title: [spacer.gif]     [spacer.gif]   [spacer.gif]   Holder: [spacer.gif]  
[spacer.gif]     [spacer.gif]
                                                                
[Holder Signature] [spacer.gif]     [spacer.gif]   [spacer.gif]     [spacer.gif]
                                                                
[Print Holder Name] [spacer.gif]   [spacer.gif]


--------------------------------------------------------------------------------


Exhibit A to

Stock Restriction Agreement

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Option Plan [spacer.gif] Option
Grant
Date [spacer.gif] Exercise
Price [spacer.gif] Number of
Option Shares [spacer.gif] Restriction
Termination Date 1995 Plan [spacer.gif]       [spacer.gif]       [spacer.gif]  
    [spacer.gif]         [spacer.gif]       [spacer.gif] $           
[spacer.gif]       [spacer.gif]         [spacer.gif]       [spacer.gif]      
[spacer.gif]       [spacer.gif]         [spacer.gif]       [spacer.gif]      
[spacer.gif]       [spacer.gif]         [spacer.gif]       [spacer.gif]      
[spacer.gif]       [spacer.gif]         [spacer.gif]       [spacer.gif]      
[spacer.gif]       [spacer.gif]       1998 Plan [spacer.gif]       [spacer.gif]
      [spacer.gif]       [spacer.gif]         [spacer.gif]       [spacer.gif]  
           [spacer.gif]       [spacer.gif]         [spacer.gif]      
[spacer.gif]       [spacer.gif]       [spacer.gif]         [spacer.gif]      
[spacer.gif]       [spacer.gif]       [spacer.gif]         [spacer.gif]      
[spacer.gif]       [spacer.gif]       [spacer.gif]         [spacer.gif]      
[spacer.gif]       [spacer.gif]       [spacer.gif]       2005 Plan [spacer.gif]
      [spacer.gif]       [spacer.gif]       [spacer.gif]         [spacer.gif]  
    [spacer.gif]              [spacer.gif]       [spacer.gif]        
[spacer.gif]       [spacer.gif]       [spacer.gif]       [spacer.gif]        
[spacer.gif]       [spacer.gif]       [spacer.gif]       [spacer.gif]        
[spacer.gif]       [spacer.gif]       [spacer.gif]       [spacer.gif]        
[spacer.gif]       [spacer.gif]       [spacer.gif]       [spacer.gif]      
[spacer.gif]


--------------------------------------------------------------------------------
